DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This final office action is responsive to Applicant’s submission filed 02/26/2021. Currently, claims 1, 3, 5-11, 13 and 15-21 are pending. Claims 1, 11 and 21 have been amended. Claims 2, 4, 12 and 14 have been cancelled. No newly added claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5, 11, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2002/0084387 (Matheson et al. – hereinafter Matheson) in view of U.S. Patent Appl. Pub. No. 2017/0316690 (Charles et al.), and further in view of U.S. Patent No. 6,587,738 (Belcea).

Referring to claim 1, Matheson discloses a method at a computing device for determining future utilization of a shipping yard, the method comprising: 
     detecting a number of assets within the shipping yard, the detecting utilizing at least one image capture device within the shipping yard to capture images of the shipping yard and further utilizes image processing to find the number of assets within the shipping yard; [See paragraphs 0006, 0015, 0016, 0018, 0019, 0020, 0025-0027 – The rolling stock are tracked and imaged within the yard. Each asset can be identified from the images, thus ascertaining the number of rolling stock within the yard.] 
Matheson does not explicitly disclose the limitations: 
determining, based on asset scheduling information, future yard activity; 
correlating the number of assets within the shipping yard with the future yard activity to provide a predictive yard utilization; and 
creating, based on the predictive yard utilization, an alert indicating a number of empty spots within the yard.  
Charles teaches a method with the limitations: 

creating, based on the predictive yard utilization, an alert indicating a number of empty spots within the yard. [See paragraphs 0059-0066, 0085, 0110, 0124-0126] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Matheson to have incorporated a parking lot utilization feature as in Charles with the motivation of monitoring the movement of cars within a parking facility. [See Charles paragraphs 0049-0057, 0059-0066] 
Belcea teaches a method with the limitation: correlating the number of assets within the shipping yard with the future yard activity to provide a predictive yard utilization. [See col. 1, lines 39-47; col. 16, lines 35-46 and 55-65]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Matheson and Charles to have incorporated an optimal asset usage prediction feature as in Belcea with the motivation of assigning one or more assets based on asset monitoring. [See Belcea col. 1, lines 39-47; col. 16, lines 35-46 and 55-65]

Referring to claim 5, the combination of Matheson, Charles and Belcea discloses the method of claim 1, wherein the asset scheduling information includes a buffer time period for an arrival or departure time for each asset. [See Belcea col. 1, lines 39-47; col. 16, lines 33-39 – Scheduling/assignments taking account delays in departure.] 

Referring to claims 11 and 15, they recite similar limitations as set forth in claims 1 and 5, and therefore are rejected based on the same rationale. 

Referring to claim 21, it recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Claims 6, 7, 9, 10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matheson in view of Charles and Belcea, and further in view of U.S. Patent Appl. Pub. No. 2013/0325740 (McKethan).

Referring to claim 6, the combination of Matheson, Charles and Belcea discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: wherein the asset scheduling information is updated based on sensor information provided for at least one asset. 
McKethan teaches a method with the limitation: wherein the asset scheduling information is updated based on sensor information provided for at least one asset. [See McKethan paragraphs 0029, 0034, 0035] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Matheson, Charles and Belcea to have incorporated an asset tracking process as in McKethan with the motivation of monitoring the movement of assets within a yard. [See McKethan paragraphs 0029, 0034, 0035] 

Referring to claim 7, the combination of Matheson, Charles, Belcea and McKethan discloses the method of claim 6, wherein the sensor information includes a current position of the at least one asset, where the at least one asset is scheduled to arrive at the shipping yard. [See McKethan paragraphs 0017, 0023, 0024, 0029-0032, 0039, 0043-0045] 

Referring to claim 9, the combination of Matheson, Charles, Belcea and McKethan discloses the method of claim 1, further comprising, after the correlating, creating an alert when the future yard activity creates a shipping yard utilization greater than a threshold percentage of a capacity of the shipping yard. [See McKethan paragraphs 0038, 0039, 0047]

Referring to claim 10, the combination of Matheson, Charles, Belcea and McKethan discloses the method of claim 9, wherein a plurality of alerts is provided, each being created at a different threshold percentage of the capacity of the shipping yard. [See McKethan paragraphs 0017, 0023, 0024, 0029-0032, 0039, 0043-0045] 

Referring to claims 16, 17, 19 and 20, they recite similar limitations as set forth in claims 6, 7, 9 and 10, and therefore are rejected based on the same rationale. 

Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matheson in view of Charles and Belcea, as applied to claims 1 and 11 above, and U.S. Patent Appl. Pub. No. 2003/0233189 (Hsiao et al. – hereinafter Hsiao).

Referring to claim 3, the combination of Matheson, Charles and Belcea discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: wherein the detecting utilizes a sensor at ingress and egress points within the yard to find the number of assets within the shipping yard. 
Hsiao teaches a method with the limitation: wherein the detecting utilizes a sensor at ingress and egress points within the yard to find the number of assets within the shipping yard. [See paragraphs 0028, 0043]  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the combined teachings of Matheson, Charles and Belcea to have incorporated a device monitoring feature as in Hsiao with the motivation of monitoring the location of one or more devices. [See Hsiao paragraphs 0028, 0043]

Referring to claim 8, the combination of Matheson, Charles, Belcea and Hsiao discloses the method of claim 6 above. The combination does not explicitly disclose the limitation: wherein the sensor information includes information from a third party regarding a status of the at least one asset. [See Hsiao paragraph 0033]  

Referring to claims 13 and 18, they recite similar limitations as set forth in claims 3 and 8, and therefore are rejected based on the same rationale. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-7, 9, 10, 11, 15-17, and 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Matheson, McKethan and Belcea; and claims 3, 8, 13, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Matheson, McKethan, Belcea, and Hsiao have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687